In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00298-CV

MARCELO REMIGIO, JR. AND JUANA              §   On Appeal from County Court at Law No. 2
MARISELA ACOSTA, Appellants
                                            §   of Tarrant County (2018-000862-2)
V.
                                            §   July 7, 2022

LEOBARDO ARMENTA AND                        §   Memorandum Opinion by Justice Womack
ESMERALDA ORTEGA MALDONADO,
Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellants Marcelo Remigio, Jr. and Juana Marisela

Acosta shall bear the costs of this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dana Womack
                                          Justice Dana Womack